Title: To Thomas Jefferson from Charles Willson Peale, 30 August 1807
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum Augt. 30th. 1807.
                        
                        Agreable to the request of Govr. Lewis I have prepared one of the heads of the American Argali (big horns) to
                            be placed in your Hall at Monticello, it will be put on board the Schooner Jane Captn Jackson on tomorrow, And said to
                            sail on tuesday next. It is packed in a Box directed to the care of Mr. George Jefferson at Richmond. The skin on said
                            head cannot be eatten by Insects, & the Eyes are made agreable to the description of Govr. Lewis. the horns must be
                            nailed to the bones, sent thus, the Package is smaller. Some time past Doctr Wistar spoke to me on the subject of a
                            letter you had wrote respecting your grand Son Jefferson attending the Lectures. It will give me pleasure to meet your
                            wishes, and Mrs. Peale seconds me in all my views, I need not say better of her than that all my Children love her! My
                            dear Sir I have only one fear to overcome, the discipline of my House may be too rigid for a Virginian, yet I hope it may
                            not be the case in this instance. before I explain furthure, permit me to reason on the subject, though to you
                            unnecessary, yet it is my appology. It is not difficult to avoid bad habits, but once contracted cannot be easily
                            overcome. custom reconciles many things that will not bear the light of reason, but indeed we are not accustomed, so much
                            as we ought, to reflect and compare effects by our feelings, which is the only true mode to know what we ought to make use
                            off for the full enjoyment of our sences generally. Health, happiness, and length days, depend on our good use of the many
                            precious gifts bestowed man. To enjoy, and make others happy, and to do nothing uselessly, are rules I wish to proscribe
                            for my conduct. How unnecessary to write all this, but it gives me gratification to say it, because I feel the importance
                            of such a conduct. let that as I said before, be my apology.
                        I doubt not that it is your desire that your grand Son be restricted to regular hours, Ten O’clock is the
                            hour of our locking our Doors, unless on some extraordinary occasion, such as a concert or play, an indulgence rarely
                            given. As I have several Children still at home; growing fast towards puberty, to whom I wish to give by example the best
                            habits, and who no doubt would indulge in drinking wine if they see others do it, therefore as my grown family do not want
                            it, no vinous Liquor appears at my Table, unless we have strangers with us. I well know that Persons who have been
                            accustomed to drink one or two glasses at a meal, must feel a want of it for a little time, but habit will soon reconcile
                            them to do without it, and finally they will contract a dislike to all vinous Liquors. Are you willing that your Grandson
                            shall be restricted to such a regimen? if so, I have but one other difficulty to overcome, which is that he must sleep in
                            the same Room with my Son Rubens, who is about 22 or 3 yrs. Old. Rubens is my right hand man, I confide all my concerns
                            for the family, as well as the Museum, to his management—and he will no doubt use his endeavors to amuse and instruct your
                            Grandson to the best of his abilities.
                        I see Doctr Wistar the other day, he told me he wished to answer your letter fully, and being very full of
                            business he had not yet found time to make the enquires necessary to answer all your queries. but he hoped to do it soon.
                        My Museum progresses fast towards good arrangement, and subjects are not wanting to render it valuable as a
                            school of Natural history, I have commenced a Library as an apendage to it, which will be found useful to Studients, none
                            of the Books are to be taken out of the Museum. Many are the plans
                            of improvements, so much greater are the enjoyment in the Labour. 
                  Except my best wishes for your happiness
                        
                            C W Peale
                            
                        
                    